Citation Nr: 0501416	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-23 112	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for the 
residuals of shell fragment wounds of both thighs.

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TR).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1968 through May 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in December 2002 and July 
2003, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its December 2002 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO assigned a 30 percent rating for that disorder, 
effective October 10, 2001.

In its July 2003 rating action, the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of shell fragment wounds of both thighs.  The RO assigned a 
noncompensable rating for that disorder, also effective 
October 10, 2001.

The foregoing decisions constituted initial rating awards.  
The veteran disagreed with the assigned percentage ratings, 
and this appeal ensued.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that when an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran also seeks entitlement to service connection for 
a TR.  

The veteran's application for a TR (VA Form 21-8940), 
received at the RO in March 2003, shows that from January 
1972 to January 2003, he worked as a rating specialist at the 
VA RO in Cleveland, Ohio.  He reported that he had left such 
employment due to disability but that he did not expect to 
receive disability retirement benefits or workers 
compensation benefits.  He also reported that he had not 
tried to obtain employment since leaving the VA.  

During a psychiatric examination, performed by the VA in 
March 2004, it was noted that the veteran had considered 
trying to return to work of some kind but realized that 
options were limited due to his age and extremely high 
specificity of his training over the years.  

In his substantive appeal, received by the RO in June 2004, 
the veteran stated that at one time during his employment 
with VA, he had been a Hearing Officer and a Decision Review 
Officer.  He also stated that due to severe symptoms from 
PTSD, he had had to give up those jobs and return to being a 
rating specialist.  He noted that such disability had also 
contributed to decreased job productivity.  He again reported 
that he had sought no employment since leaving the VA in 
January 2003.

The veteran's employment records have not been associated 
with the claims folder.  

In statements received at the Board in August, October, and 
December 2004, the veteran asked that the VA consider records 
of his treatment at the VA Community Based Outpatient Clinic 
(CBOPC) in Lorain, Ohio.  He reported that such treatment 
took place in July 2004 and on October 4 and December 2, 
2004.  However, he did not specify the nature of the 
disability(ies) for which he was treated.  In any event, 
those records have not been associated with the claims 
folder.

VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In so doing, the VA 
must notify the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
particular, VA must ensure that the veteran has been notified 
of the following:  (1) the information and evidence not of 
record that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims. 

In December 2001, the RO sent the veteran a letter notifying 
him of its duty to assist him in developing his claim of 
entitlement to service connection for PTSD.  However, it did 
not notify him of the information and evidence that VA would 
seek to provide, nor did it notify the veteran of the 
information and evidence that he was expected to provide.  As 
such, it was not sufficient to notify the veteran of the VA's 
duty to assist him in the development of that claim or to 
assist him in the development of his subsequent claim of 
entitlement to an increased rating for PTSD.  VAOPGCPREC 8-
2003 (December 22, 2003).  

The veteran has not yet been sent notice of the information 
and evidence necessary to support his claims of entitlement 
to an increased initial rating for his service-connected 
residuals of shell fragment wounds of both thighs or for his 
claim of entitlement to a TR.

In light of the foregoing, additional development of this 
case is warranted prior to further consideration by the 
Board.  Accordingly, the appeal is remanded for the following 
actions:

1.  Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claims, as set forth in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  In 
so doing, send the veteran notice of the 
information and evidence necessary to 
support his claims of entitlement to 
increased ratings for PTSD and for the 
residuals of the shell fragment wounds of 
both thighs, as well as his claim of 
entitlement to a TR.  Such notice must 
include, but is not limited to the 
following:  (1) the information and 
evidence not of record that is necessary 
to substantiate each of his specific 
claims; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence that he is 
expected to provide; and (4) any evidence 
in his possession that pertains to any of 
his claims, i.e., something to the effect 
that he should give the VA everything he 
has pertaining to his claims.

2.  Request records reflecting the 
veteran's treatment at the Lorain VA 
CBOPC in July 2004 and on October 4, 
2004, and December 2, 2004.  

All efforts to obtain such records must 
be documented in the claims file.  If 
such records do not exist or if further 
efforts to obtain those records would be 
futile, it must be so noted in the claims 
file.  38 C.F.R. § 3.159(c)(2) (2004).  
If, after making reasonable efforts to 
obtain the named records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records it is unable to obtain; (b) 
briefly explain the efforts that it has 
made to obtain those records; and (c) 
describe any further action it will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

3.  Request copies of the veteran's 
records associated with his employment at 
the VA from February 1972 to January 
2003.  Such records should include, but 
are not limited to, those concerning his 
tenure from October 2000 until his 
retirement, e.g., medical records; 
attendance records; job descriptions; 
reports of job training; reports of 
worker efficiency and/or productivity; 
reports associated with 
promotions/demotions; awards; reports of 
duty limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports associated with 
the veteran's retirement.  

All efforts to obtain such records must 
be documented in the claims file.  If 
such records do not exist or if further 
efforts to obtain those records would be 
futile, it must be so noted in the claims 
file.  38 C.F.R. § 3.159(c)(2) (2004).  
If, after making reasonable efforts to 
obtain the named records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records it is unable to obtain; (b) 
briefly explain the efforts that it has 
made to obtain those records; and (c) 
describe any further action it will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

4.  Request that the veteran provide a 
history of any employment he has had 
since June 2004.  Such history must 
include, but is not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment.  
For any period that the veteran was self-
employed, request that he identify the 
people who hired him, including, but not 
limited to, clients and any contractors 
or sub-contractors for whom he worked.  
Failures to respond or negative replies 
to any request should be noted in writing 
and associated with the claims folder.  

5.  When the actions in paragraph 4 have 
been completed, contact each 
employer/former employer the veteran has 
had since June 2004.  Request copies of 
the veteran's employment records, 
including, but not limited to, employment 
applications, medical records and the 
reports of any pre-employment 
examinations; attendance records; job 
descriptions; employee productivity 
and/or efficiency reports; reports of 
promotions/demotions; awards; reports of 
job training; reports of duty limitations 
or job changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay.  If the 
employer/former employers do not have 
such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

For any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked.  Failures 
to respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.  

All efforts to obtain such records must 
be documented in the claims file.  If 
such records do not exist or if further 
efforts to obtain those records would be 
futile, it must be so noted in the claims 
file.  38 C.F.R. § 3.159(c).  If, after 
making reasonable efforts to obtain the 
named records, the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it has made to obtain those 
records; and (c) describe any further 
action it will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

6.  When all of the requested actions 
have been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issues of entitlement to increased 
initial ratings for the veteran's PTSD 
and residuals of shell fragment wounds of 
both thighs.  In so doing, consider the 
Court's holding in Fenderson.  Also, 
adjudicate the issue of entitlement to a 
TR.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 


submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



